Title: James Madison to Nicholas Biddle, 2 January 1834
From: Madison, James
To: Biddle, Nicholas


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 2. 1834
                            
                        
                        
                        J. Madison with his respects to Mr Biddle thanks him for the Copy of the very able and important "Report of a
                            Committee of the Directors of the Bank of the United States
                        
                            
                                
                            
                        
                    